                            IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON


DUANE S.,1

                  Plaintiff,                                                        Civ. No. 3:18-cv-00430-AA

         v.                                                                         OPINION & ORDER


COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.
_______________________________________
AIKEN, District Judge:

         Plaintiff Duane S. seeks judicial review of the final decision of the Commissioner of Social

Security (“Commissioner”) denying benefits. The decision of the Commissioner is AFFIRMED

and this case is DISMISSED.

                                                BACKGROUND

         On April 4, 2014, Plaintiff filed a Title II application for a period of disability and

disability insurance benefits and a Title XVI application for supplemental security income. Tr.

15. Both applications alleged disability beginning December 15, 2011. Id. The applications

were denied initially and upon reconsideration and, at Plaintiff’s request, a hearing was held

before an Administrative Law Judge (“ALJ”) on August 17, 2016, with a supplemental hearing

held on April 3, 2017. Id. On May 11, 2017, the ALJ issued a decision finding Plaintiff not



1
 In the interest of privacy, this opinion uses only first name and the initial of the last name of the non-governmental
party or parties in this case. Where applicable, this opinion uses the same designation for a non-governmental
party’s immediate family member.


Page 1 – OPINION & ORDER
disabled. Tr. 25. On January 12, 2018, the Appeals Council denied review, making the ALJ’s

decision the final decision of the Commissioner. Tr. 1. This appeal followed.

                                     DISABILITY ANALYSIS

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for determining

whether an applicant is disabled within the meaning of the Social Security Act.” Keyser v. Comm’r,

648 F.3d 721, 724 (9th Cir. 2011).

      The five-steps are: (1) Is the claimant presently working in a substantially gainful
      activity? (2) Is the claimant’s impairment severe? (3) Does the impairment meet or
      equal one of a list of specific impairments described in the regulations? (4) Is the
      claimant able to perform any work that he or she has done in the past? and (5) Are
      there significant numbers of jobs in the national economy that the claimant can
      perform?

Id. at 724-25; see also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Bustamante, 262 F.3d at

953. The Commissioner bears the burden of proof at step five. Id. at 953-54. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir.

1999). If the Commissioner fails to meet this burden, the claimant is disabled. 20 C.F.R.

§§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If, however, the Commissioner proves that the claimant

is able to perform other work existing in significant numbers in the national economy, the claimant

is not disabled. Bustamante, 262 F.3d at 953-54.




Page 2 – OPINION & ORDER
                                     THE ALJ’S FINDINGS

       The ALJ performed the sequential analysis. At step one, the ALJ found that Plaintiff had

not engaged in substantial gainful activity since the alleged onset date, December 15, 2011. Tr.

17.

       At step two, the ALJ found that Plaintiff had a severe impairment of oculopharyngeal

muscular dystrophy (“OPMD”) manifesting primarily as bilateral ptosis. Tr. 18. At step three,

the ALJ found that Plaintiff did not have an impairment or combination of impairments that met

or medically equaled a listed impairment. Id.

       The ALJ found Plaintiff had the residual functional capacity (“RFC”) to perform a full

range of work at all exertional levels but with the following non-exertional limitations: he should

not climb ladders, ropes, and scaffolds; he should not work around saws, lathes, heights, hazards,

or heavy equipment; and he can frequently balance, stoop, kneel, crouch, crawl, and climb ramps

and stairs. Tr. 18.

       At step four, the ALJ found Plaintiff was capable of performing his past relevant work as

a nursery salesperson, caseworker, and outreach coordinator. Tr. 24. As a result, the ALJ found

that Plaintiff was not disabled. Tr. 25.

                                   STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

Batson v. Comm’r, 359 F.3d 1190, 1193 (9th Cir. 2004). Substantial evidence “means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (citation and internal quotation marks omitted).

In reviewing the Commissioner’s alleged errors, this Court must weigh “both the evidence that




Page 3 – OPINION & ORDER
supports and detracts from the [Commissioner’s] conclusion.” Martinez v. Heckler, 807 F.2d

771, 772 (9th Cir. 1986).

        When the evidence before the ALJ is subject to more than one rational interpretation,

courts must defer to the ALJ's conclusion. Batson, 359 F.3d at 1198 (citing Andrews v. Shalala,

53 F.3d 1035, 1041 (9th Cir. 1995)). A reviewing court, however, cannot affirm the

Commissioner’s decision on a ground that the agency did not invoke in making its decision.

Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir. 2006). Finally, a court may not reverse an ALJ’s

decision on account of an error that is harmless. Id. at 1055–56. “[T]he burden of showing that

an error is harmful normally falls upon the party attacking the agency’s determination.” Shinseki

v. Sanders, 556 U.S. 396, 409 (2009).

                                          DISCUSSION

        Plaintiff alleges the ALJ erred by (1) improperly assessing the medical opinion evidence;

(2) improperly discounting Plaintiff’s subjective symptom testimony; and (3) improperly

discounting lay witness testimony.

   I.      Medical Opinion Evidence

        Plaintiff contends the ALJ erred by rejecting the opinions of treating physician Aarin

Meager-Benson, N.D.; treating physician William Hills, M.D., O.D.; reviewing physician Linda

Jensen, M.D.; and reviewing physician Neal Berner, M.D. Plaintiff contends that the ALJ erred

by instead crediting the opinion of medical expert Patrick McCaffery, M.D.

        The ALJ is responsible for resolving conflicts in the medical record. Carmickle v. Comm’r,

533 F.3d 1155, 1164 (9th Cir. 2008). “As a general rule, more weight should be given to the

opinion of a treating source than to the opinion of doctors who do not treat the claimant[.]” Turner

v. Comm’r, 613 F.3d 1217, 1222 (9th Cir. 2010) (internal quotation marks and citation omitted).




Page 4 – OPINION & ORDER
An ALJ may reject the uncontradicted medical opinion of a treating or examining physician only

for “clear and convincing” reasons supported by substantial evidence in the record. Bayliss v.

Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). An ALJ may reject the contradicted opinion of a

treating or examining doctor by providing “specific and legitimate reasons that are supported by

substantial evidence.” Id.

       A. Dr. McCaffery

       The opinion of a non-examining medical expert “may constitute substantial evidence when

it is consistent with other independent evidence in the record,” although it does not, standing alone,

constitute a specific, legitimate reason for rejecting a treating or examining physician’s opinion.

Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001).

       Dr. McCaffery appeared as a medical expert at a hearing held on April 3, 2017. Tr. 37-50.

Dr. McCaffery is an eye specialist and testified concerning Plaintiff’s OPMD. Tr. 38-39. Dr.

McCaffery did not examine Plaintiff but examined the relevant medical records. Tr. 38. Dr.

McCaffery testified that Plaintiff had 20/20 acuity and that his horizontal field of vision is “quite

good.” Tr. 39-40. Plaintiff’s drooping eyelid “only reduces his field [of vision] by 15 or 20

degrees at the most.” Tr. 40. Only Plaintiff’s ability to look up is affected and Plaintiff’s straight-

ahead vision is unaffected, as is his vision to the left, right, and down. Id. Dr. McCaffery testified

that Plaintiff’s condition can be remediated with medication and/or surgery, although Dr.

McCaffery agreed that Plaintiff did not presently require surgical intervention. Tr. 40, 45. Dr.

McCaffery opined that, as Plaintiff’s vision was 20/20, it was unlikely that Plaintiff experienced

blurry vision. Tr. 41.

       As a result of Plaintiff’s limited field of upward vision, Dr. McCaffery testified that

Plaintiff should not work with heavy equipment, unprotected heights, ladders, or scaffolds. Tr.




Page 5 – OPINION & ORDER
41. Dr. McCaffery testified that Plaintiff’s OPMD would not interfere with Plaintiff’s ability to

be on his feet, walk around, or stand in one position. Tr. 49.

       The ALJ gave “great weight” to Dr. McCaffery’s opinion “in light of his expertise as a

Board-certified ophthalmologist.” Tr. 22. This is an appropriate consideration. See Holohan v.

Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001) (it is appropriate to give more weight to the

opinion of a specialist concerning matters relating to their specialty over that of non-specialists).

The ALJ noted that Dr. McCaffery had had the opportunity to review all the evidence except for

the opinions of Dr. Meager-Benson and Dr. Hill and that Dr. McCaffery’s opinion was consistent

with the medical evidence in the record. Tr. 22. This is also an appropriate consideration. Thomas

v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (“The opinions of non-treating or non-examining

physicians may also serve as substantial evidence when the opinions are consistent with

independent clinical findings or other evidence in the record.”). The Court therefore concludes

that the ALJ properly weighed the opinion of Dr. McCaffery.

       B. Dr. Meager-Benson

       In April 2017, Dr. Meager-Benson submitted a medical report concerning Plaintiff’s

functional limitations. Tr. 633-36. In that report, Dr. Meager-Benson stated that he began treating

Plaintiff in May 2016 and that Plaintiff suffers from severe visual impairment, vertigo, dysphoria,

muscle weakness, shortness of breath, inability to ambulate without assistance, ptosis, and

diplopia. Tr. 633-34. Dr. Meager-Benson reported that Plaintiff cannot lift or carry any weight,

that he cannot stand or walk, and that he can sit but is unable to read or do activity while sitting

due to visual impairments. Tr. 634. Dr. Meager-Benson reported that Plaintiff can never push,

pull, climb, balance, stoop, bend, kneel, crouch, crawl, reach, handle, finger, or feel. Id. He is

limited in his ability forcefully or repetitively use his arms or hands due to muscle wasting. Tr.




Page 6 – OPINION & ORDER
635. He can never reach or handle but can occasionally finger or feel “by feeling only, he cannot

see what he is doing well” and his “reaching and grasping are limited by grip weakness.” Id. He

experiences occasional pain and nervousness, and frequent fatigue, weakness, shortness of breath

with exertion, and daily episodes of vertigo. Tr. 636. Dr. Meager-Benson opined that Plaintiff

would miss more than two days per month because exertion would worsen his pain and weakness.

Id.

       The ALJ gave Dr. Meager-Benson’s opinion little weight. Tr. 23. The ALJ noted that Dr.

Meager-Benson’s opinion concerning Plaintiff’s ability to see was inconsistent with Dr.

McCaffery’s testimony concerning the limitations on Plaintiff’s vision, with Plaintiff’s treatment

records, and with Plaintiff’s reported levels of activity. Id. The ALJ also noted that Dr. Meager-

Benson had a very limited treatment history with Plaintiff and had treated him on only two

occasions prior to the hearing. Id. Critically, the ALJ noted that Dr. Meager-Benson’s opinion

was internally inconsistent, in that it simultaneously opined that Plaintiff could never finger or feel

and that he could occasionally finger and feel. Tr. 23; 634-35. Such internal inconsistencies

constitute specific and legitimate reasons for discounting a medical opinion.            Houghton v.

Comm’r, 493 F. App’x 843, 845 (9th Cir. 2012).

       The Court concludes that the ALJ properly supported his decision to assign little weight to

Dr. Meager-Benson’s opinion.

       C. Dr. Hills

       In April 2017, Dr. Hills submitted a medical opinion report for Plaintiff. Tr. 645-47. Dr.

Hills reported that he had seen Plaintiff twice, in July 2014 and in July 2015. Tr. 645. Dr. Hills

reported that “sustained, repetitive use” of Plaintiff’s arms “will cause fatigue.” Tr. 646. Dr. Hills

opined that Plaintiff was limited to occasional reaching and handling and frequent fingering and




Page 7 – OPINION & ORDER
feeling. Id. Dr. Hills reported that Plaintiff experienced frequent fatigue, weakness, shortness of

breath, and blurred and double vision. Tr. 647. Dr. Hills opined that Plaintiff would miss two or

more days per month due to his progressive muscular dystrophy and that he would be prevented

from using a computer for more than twenty minutes due to Plaintiff’s ptosis, dry eyes, and

diplopia. Id.

        The ALJ gave “little weight” to Dr. Hills opinion, noting that “[a]lthough Dr. Hills was

provided seven pages of claimant’s medical records for his review, he reported that he had

examined the claimant on only two occasions, i.e., July 10, 2014 and July 13, 2015, and thus had

not seen him for more than one year.” Tr. 24. The ALJ also noted that Dr. Hills’s examination

had revealed 20/20 vision in Plaintiff’s right eye and 20/25 in his left eye, in addition to full visual

fields. Tr. 20, 480. Dr. Hills also found that Plaintiff had symmetric and normal strength, with

normal bulk and tone, with intact sensation, normal stride length and cadence, and normal posture.

Tr. 20, 482. Dr. Hills’s second treatment note indicted that Plaintiff had intact and symmetric

sensation in his upper and lower extremities with normal gait. Tr. 577.

        On this record, the Court concludes that the ALJ gave sufficient justification for

discounting Dr. Hills’s opinion.

        D. Dr. Jensen

        Dr. Jensen opined that Plaintiff was limited to occasionally lifting and carrying twenty

pounds; frequently lifting and carrying ten pounds; standing and walking for two hours; and sitting

for six hours in an eight-hour day. Tr. 98. Dr. Jensen opined that Plaintiff was limited to frequently

climbing ramps and stairs; occasionally climbing ladders, ropes, and scaffolds; frequent balancing,

stooping, kneeling, crouching, and crawling. Tr. 98-99. Dr. Jensen found that Plaintiff had limited




Page 8 – OPINION & ORDER
left-right vision and “needs to move his head to compensate for his ptosis,” and that he must avoid

“even moderate exposure” to hazards. Tr. 99-100.

       The ALJ gave “little weight” to Dr. Jensen’s opinion as to Plaintiff’s exertional limitations,

finding that it was “inconsistent with medical records which typically reveal normal strength and

gait improved with physical therapy.” Tr. 22. The ALJ gave “some weight” to Dr. Jensen’s

opinion regarding postural and environmental limitations, but the ALJ “included additional

restrictions to never climbing ladders, ropes and scaffolds and that the claimant should avoid saws,

lathes and heavy equipment based on the testimony of Dr. McCaffery.” Id.

       The ALJ’s conclusions concerning Plaintiff’s postural limitations are supported by the

record. See Tr. 457-58 (March 2014, Plaintiff shows normal motor strength and tone, normal

movement, normal gait and station); 481-82 (July 2014, strength “symmetric and normal

throughout, tone and bulk normal,” normal stride length and cadence, normal posture); 538

(October 2014, normal strength and tone, normal movement, normal gait and station); 547 (June

2016, some gait abnormalities observed but “improved following exercise.”); 641 (August 2014,

“essentially” unremarkable gait). The Court concludes that the ALJ properly discounted Dr.

Jensen’s opinion.

       E. Dr. Berner

       Dr. Berner found that Plaintiff was limited to frequently climbing ramps and stairs;

occasionally climbing ladders, ropes, and scaffolds; and frequently balancing, stooping, kneeling,

crouching, and crawling. Tr. 123. Dr. Berner found that Plaintiff’s vision was limited from left

to right. Id. Dr. Berner found that Plaintiff needed to move his head to compensate for his ptosis

and needed to avoid even moderate exposure to hazards. Tr. 124. The ALJ gave “significant

weight” to Dr. Berner’s “opinion regarding the limitations not associated with visual function




Page 9 – OPINION & ORDER
because it is consistent with the record,” but the ALJ “included additional limitations based on the

testimony of Dr. McCaffery.” Tr. 23.

         Of note, Dr. Berner did not assign exertional limitations as Dr. Jensen did. As discussed

in the previous section, the ALJ properly considered Plaintiff’s treatment records and the opinion

of Dr. McCaffery in assigning weight to Dr. Berner’s opinion.

   II.      Subjective Symptom Testimony

         Plaintiff asserts that the ALJ erred by discounting his subjective symptom testimony. To

determine whether a claimant’s testimony is credible, an ALJ must perform a two-stage analysis.

20 C.F.R. § 416.929. The first stage is a threshold test in which the claimant must produce

objective medical evidence of an underlying impairment that could reasonably be expected to

produce the symptoms alleged. Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012). At the

second stage of the credibility analysis, absent evidence of malingering, the ALJ must provide

clear and convincing reasons for discrediting the claimant’s testimony regarding the severity of

symptoms. Carmickle, 533 F.3d at 1160.

         The ALJ must make findings that are sufficiently specific to permit the reviewing court to

conclude that the ALJ did not arbitrarily discredit the claimant’s testimony. Ghanim v. Colvin,

763 F.3d 1154, 1163 (9th Cir. 2014). “General findings are insufficient; rather, the ALJ must

identify what testimony is not credible and what evidence undermines the claimant’s complaints.”

Id. (internal quotation marks and citation omitted). An ALJ may use “ordinary techniques of

credibility evaluation” in assessing a claimant’s credibility, such as prior inconsistent statements

concerning the symptoms, testimony that appears less than candid, unexplained failure to seek

treatment or follow a prescribed course of treatment, or a claimant’s daily activities. Id.




Page 10 – OPINION & ORDER
       At the hearing, Plaintiff testified that his last job had been at a gardening store and that he

had stopped working because he lacked the strength to lift the plants. Tr. 63-64. Plaintiff estimated

that he could “probably” lift ten pounds but that twenty pounds “would be kind of a push.” Tr. 73.

Plaintiff testified that he experiences fatigue and that he has choking episodes “at least a couple of

times a month.” Tr. 75. Plaintiff testified that he was not taking any medications and that no

medications had been recommended. Tr. 66-67. Plaintiff testified that he had lost weight,

primarily in lost muscle mass. Tr. 67.

       Plaintiff estimated that he could walk for three or four blocks before he would “get really

exhausted.” Tr. 67. Plaintiff testified that he could sit for half an hour before needing to stand.

Id. Plaintiff testified that it takes him “quite a while” to go up or down stairs and that he had

developed a shuffling gait because his legs were not in sync with one another. Tr. 68. He estimated

that, despite having been an avid hiker, he could hike for only twenty minutes. Tr. 69. Plaintiff

disagreed with an assessment saying that his gait improved with exercise. Tr. 72.

       Plaintiff received a Medical Assistant certificate in 2013. Tr. 61. He never worked as a

medical assistant because of his vision and fatigue, although he “went to a couple interviews and

it never panned out.” Tr. 76. Plaintiff testified that he has an Oregon driver’s license with no

restrictions, although he does not generally drive for more than twenty minutes because of blurred

vision. Tr. 60. Plaintiff manages his own grooming, cooking, and laundry and that he goes to the

store with his partner. Tr. 69. Plaintiff noticed that he was having difficulty managing household

chores in 2015. Tr. 70.

       In terms of vision, Plaintiff testified that he experiences blurry vision after looking at a

computer screen for twenty minutes and that he had experienced double vision for two or three

years prior to the hearing. Tr. 70-71. Plaintiff takes over-the-counter artificial tears to treat his




Page 11 – OPINION & ORDER
dry eyes. Tr. 72-73. Plaintiff believed that his blurred vision and weakness would make it difficult

for him to return to his past work. Tr. 74.

       The ALJ found that Plaintiff’s medically determinable impairments could reasonably be

expected to produce his symptoms, but that Plaintiff’s statements “concerning the intensity,

persistence and limiting effects of these symptoms are not entirely consistent with the medical

evidence and other evidence in the record.” Tr. 19. First, the ALJ noted that Plaintiff’s testimony

was not fully supported by the treatment records and objective evidence. Id. “Although lack of

medical evidence cannot form the sole basis for discounting pain testimony, it is a factor that the

ALJ can consider in his credibility analysis.” Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir.

2005). However, “[c]ontradiction with the medical record is a sufficient basis for rejecting the

claimant’s subjective testimony.” Carmickle, 533 F.3d at 1161.

       The ALJ’s conclusion is supported by substantial evidence. In March 2014, Plaintiff had

normal strength and tone, normal movement of all extremities, and normal gait and station. Tr.

465. In July 2014, Plaintiff showed normal strength, bulk, and tone, and normal stride length and

cadence. Tr. 482. In October 2014, Plaintiff showed normal strength and tone and normal gait

and station. Tr. 538. In January 2015, Plaintiff was found to have “essentially unremarkable” gait.

Tr. 641. In May 2016, Plaintiff’s gait was “tentative and slow,” but there were no gross

musculoskeletal abnormalities. Tr. 525. In June 2016, Plaintiff showed some weakness and gait

abnormality, but his physical therapist reported that the gait abnormalities “improved following

exercises.” Tr. 547. In August 2016, Plaintiff had normal gait and intact sensation. Tr. 577. On

this record, the Court concludes that the ALJ reasonably considered the medical record in assessing

Plaintiff’s testimony.




Page 12 – OPINION & ORDER
          The ALJ also found that Plaintiff “has described engaging in activities during the period at

issue that are not limited to the extent one would expect, given the complaints of disabling

symptoms and limitations.” Tr. 21. Consideration of daily activities is proper when they indicate

activity or skills that are transferable to the workplace, or when the activities contradict the

claimant’s other testimony. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007). “Even where those

activities suggest some difficulty functioning, they may be grounds for discrediting the claimant’s

testimony to the extent that they contradict claims of a totally debilitating impairment.” Molina,

674 F.3d at 1113.

          As noted, Plaintiff was able to complete a medical assistant certification after the alleged

onset date. Tr. 73. Plaintiff testified that he is able to manage his own hygiene, cook, shop, and

do laundry with his partner. Tr. 69. In March 2014, Plaintiff reported that he “hikes a lot at

Rainier.” Tr. 460. In January 2015, Plaintiff reported to his physician that he “likes to hike and is

still able to hike at least six miles without fatigue.” Tr. 639. In September 2015, Plaintiff sought

treatment for a kidney stone and reported that he was otherwise feeling well and was leaving for a

trip to Europe. Tr. 596. On this record, the Court concludes that the ALJ reasonably found that

such activities were inconsistent with the degree of limitation alleged by Plaintiff.

          Accordingly, the Court concludes that the ALJ provided sufficient support for his decision

to discount Plaintiff’s subjective symptom testimony.

   III.      Lay Witness Testimony

          Plaintiff contends that the ALJ erred by rejecting the lay witness testimony of Plaintiff’s

domestic partner, Peter L. An ALJ must take into account lay witness testimony as to the severity

of a plaintiff’s symptoms. Nguyen v. Charter, 100 F.3d 1462, 1467 (9th Cir. 1996). The ALJ may




Page 13 – OPINION & ORDER
discount lay witness testimony by providing “reasons that are germane to each witness.” Dodrill

v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993).

       In May 2014, Peter L. reported that Plaintiff had difficulty seeing and swallowing as a

result of his OPMD. Tr. 326. Peter L. reported that Plaintiff had no problem with personal care

and needed no reminders for taking care of personal needs, grooming, or tasking medication. Tr.

327-28. Peter L. reported that Plaintiff prepares his own meals on a daily basis and that he is able

to do the laundry and clean house. Tr. 328. Plaintiff has trouble kneeling and then getting back

up. Id. He goes outside daily, where he walks, drives, and rides in a care. Tr. 328-29. Plaintiff

can go outside alone and can drive. Tr. 329. He shops for groceries, handles his own money, and

pays his own bills. Id. He enjoys watching television, reading, and visiting friends. Tr. 330. He

has some difficulty reading, and sometimes has trouble seeing the television due to blurred vision.

Id. He has choked on food on occasion. Id. Peter L. reports that Plaintiff has trouble lifting,

walking, kneeling, climbing stairs, and seeing. Tr. 331. He can walk for a few blocks or up to ten

minutes before needing to rest. Id. He can pay attention, follow written or spoken instructions,

and gets along with authority figures without difficulty. Id.

       In August 2016, Peter L. submitted a second report, in which he reported that Plaintiff’s

symptoms had worsened. Tr. 367. Plaintiff experienced blurred vision, difficulty focusing, and

eye strain after twenty minutes of reading, watching television, or driving. Id. Peter L. reported

that Plaintiff’s difficulty swallowing had increased and that he had issues with muscle weakness

and fatigue. Id. Peter L. reported that Plaintiff had been able to do four hours of “intense” yard

work as recently as 2015 but was no longer able to do so. Tr. 368. Peter L. reported that Plaintiff

was no longer able to go on lengthy hikes, as he had been able to do a year earlier. Id.




Page 14 – OPINION & ORDER
       The ALJ gave “some weight” to Peter L.’s 2014 testimony, “to the extent that the claimant

has some work-related functional limitations.” Tr. 24. The ALJ found that the 2014 report was

“not entirely supported by the treatment records,” and “does not indicate that the claimant is

completely disabled.” Id. In particular, the ALJ noted that Peter L.’s report showed that Plaintiff

was able to take walks, perform self-care activities independently, prepare simple meals, do

laundry and cleaning, drive a car, and shop for groceries in stores. Id. The ALJ gave “very little

weight,” to Peter L.’s 2016 report “because it is not consistent with the treatment records or the

testimony of Dr. McCaffery.” Id. Inconsistency with medical evidence is a sufficient germane

reason for discounting lay witness testimony, as is inconsistency with the record of a claimant’s

activities. Bayliss, 427 F.3d at 1218. For the reasons discussed in the previous sections, the Court

concludes that the ALJ’s reasoning was supported by substantial evidence. The ALJ did not err in

discounting the lay opinion of Peter L.

                                          CONCLUSION

       Pursuant to sentence four of 42 U.S.C. § 405(g), the decision of the Commissioner is

AFFIRMED and this case is DISMISSED.

                                          28th
       It is so ORDERED and DATED this ___________ day of April 2021.



                                               /s/Ann Aiken
                                              ANN AIKEN
                                              United States District Judge




Page 15 – OPINION & ORDER
